     Case: 1:18-cv-01134-WHB Doc #: 23 Filed: 08/05/19 1 of 1. PageID #: 136




                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


MINUTES OF PROCEEDINGS                                Date: August 5, 2019
                                                      Case No.: 1:18 CV 1134
WILLIAM H. BAUGHMAN, JR.
United States Magistrate Judge




JIM T. GLOVER JR.
       v.
CORPORAL BOARDMAN et al.


APPEARANCES:         For Plaintiff:   Jim T. Glover Jr., pro se

                     For Defendant: Robert Cathcart IV



PROCEEDINGS: Telephonic status conference held. Efforts to obtain appointed counsel for
Mr. Glover remain ongoing, the court will set and conduct another telephonic status
conference once appointed counsel for Mr. Glover enters an appearance. Mr. Glover’s
request for discovery and to amend pleadings is deferred until he has counsel. Counsel for
the defendants will provide Mr. Glover with medical records from Trumbull County.


                                                s/ Kyle DeVan
                                                   Courtroom Deputy

Time: 20 minutes
